Name: Commission Regulation (EC) No 2565/2001 of 27 December 2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  tariff policy
 Date Published: nan

 Avis juridique important|32001R2565Commission Regulation (EC) No 2565/2001 of 27 December 2001 opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95 Official Journal L 344 , 28/12/2001 P. 0031 - 0034Commission Regulation (EC) No 2565/2001of 27 December 2001opening Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat and derogating from Regulation (EC) No 1439/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) No 1669/2000(2), and in particular Article 17(1) thereof,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3), as amended by Regulation (EC) No 2677/2000(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(5), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Bulgaria(6), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(7), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2434/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Slovak Republic(8), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Romania(9), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(10), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(11), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Poland and repealing Regulation (EC) No 3066/95(12), and in particular Article 1(4) thereof,Whereas:(1) The quantities of certain agricultural products that may be imported from certain countries with a total exemption from customs duty subject to tariff quotas, ceilings or reference quantities are laid down in Regulations (EC) No 1349/2000, (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000, (EC) No 2341/2000 and (EC) No 2766/2000 from 1 July 2000 and in Annex A(b) of Regulation (EC) No 2851/2000 from 1 January 2001.(2) The Commission must open tariff quotas for sheepmeat and goatmeat for 2002. Those quotas must subsequently be managed in accordance with the rules laid down in Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector(13), as last amended by Regulation (EC) No 272/2001(14).(3) A carcass-weight equivalent needs to be fixed in order to ensure a proper functioning of the tariff quotas. Furthermore, since certain tariff quotas provide the option of importing either the live animals or their meat, a conversion factor is required.(4) Since imports are managed on a calendar-year basis, the quantities fixed for 2002 are the sum of half of the quantity for the period 1 July 2001 to 30 June 2002 and half of the quantity for the period 1 July 2002 to 30 June 2003.(5) Accordingly it is necessary to prepare this Commission Regulation establishing Community tariff quotas for 2002 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204.(6) Following difficulties in the sheep sector in Uruguay due to an outbreak of foot-and-mouth disease and in order to avoid a disruption in the supplies of this country to the European Community, provision should be made to derogate from Article 11(1) and Article 13(1) of Regulation (EC) No 1439/95 and to allow, on an exceptional basis, the extension of the validity until 25 January 2002 for the documents of origin and the import licences issued pursuant to Commission Regulation (EC) No 2808/2000 of 21 December 2000 opening Community tariff quotas for 2001 for sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 10, 0104 20 90 and 0204 and derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector(15), as amended by Regulation (EC) No 272/2001.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1This Regulation opens Community tariff quotas for the sheepmeat and goatmeat sectors for the period 1 January to 31 December 2002.Article 2The customs duties applicable to imports into the Community of sheep, goats, sheepmeat and goatmeat falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 originating in the countries indicated in the Annex shall be suspended or reduced in accordance with the provisions laid down in this Regulation.Article 31. The quantities of meat, expressed in carcass-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports originating in specific supplying countries, is suspended for the period between 1 January 2002 and 31 December 2002, shall be those laid down in Part 1 of the Annex.2. The quantities of live animals and meat expressed as carcass-weight equivalent, falling within CN codes 0104 10 30, 0104 10 80, 0104 20 90 and 0204 and for which the customs duty, applicable to imports originating in specific supplying countries, is reduced to zero for the period between 1 January 2002 and 31 December 2002, shall be those laid down in Part 2 of the Annex.3. The quantities of live animals, expressed in live weight, falling within CN codes 0104 10 30, 0104 10 80 and 0104 20 90 and for which the customs duty, applicable to imports, is reduced to 10 % ad valorem for the period between 1 January 2002 and 31 December 2002, shall be those laid down in Part 3 of the Annex.4. The quantities of meat, expressed in carcass-weight equivalent, falling within CN code 0204 and for which the customs duty, applicable to imports, is suspended for the period between 1 January 2002 and 31 December 2002, shall be those laid down in Part 4 of the Annex.Article 41. The tariff quotas provided for in Article 3(1) and (2) shall be managed in accordance with the rules laid down in Title II A of Regulation (EC) No 1439/95.2. The tariff quotas provided for in Article 3(3) and (4) shall be managed in accordance with the rules laid down in Title II B of Regulation (EC) No 1439/95.Article 51. The term "carcass-weight equivalent" referred to in Article 3 shall be taken to mean the weight of bone-in meat presented as such, and also boned meat converted by a coefficient into bone-in weight. For this purpose 55 kilograms of boned mutton or goatmeat other than kid corresponds to 100 kilograms of bone-in mutton or goatmeat other than kid and 60 kilograms of boned lamb or kid corresponds to 100 kilograms of bone-in lamb or kid.2. Where the option is available, under the Association Agreements between the Community and certain supplier countries, of allowing imports in the form of live animals or as meat, 100 kilograms of live animals shall be considered to be equivalent to 47 kilograms of meat.Article 6Notwithstanding Article 11(1) and Article 13(1) of Regulation (EC) No 1439/95 the documents of origin and import licences issued pursuant to Regulation (EC) No 2808/2000 for quantities imported from Uruguay, which have not yet expired at the date of entry into force of this Regulation shall be valid until 25 January 2002.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January to 31 December 2002. However, Article 6 shall apply from the date of entry into force of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 155, 28.6.2000, p. 1.(4) OJ L 308, 8.12.2000, p. 7.(5) OJ L 198, 4.8.2000, p. 6.(6) OJ L 262, 17.10.2000, p. 1.(7) OJ L 280, 4.11.2000, p. 1.(8) OJ L 280, 4.11.2000, p. 9.(9) OJ L 280, 4.11.2000, p. 17.(10) OJ L 271, 24.10.2000, p. 7.(11) OJ L 321, 19.12.2000, p. 8.(12) OJ L 332, 28.12.2000, p. 7.(13) OJ L 143, 27.6.1995, p. 7.(14) OJ L 41, 10.2.2001, p. 3.(15) OJ L 326, 22.12.2000, p. 12.ANNEXSHEEPMEAT AND GOATMEAT TARIFF QUOTAS FOR 2002>TABLE>>TABLE>>TABLE>>TABLE>